  Case 16-09611         Doc 39     Filed 12/10/18 Entered 12/10/18 12:19:37              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-09611
         DAVID CHARLES ANTUSAS, JR.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/21/2016.

         2) The plan was confirmed on 05/16/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/31/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/05/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-09611       Doc 39        Filed 12/10/18 Entered 12/10/18 12:19:37                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $6,650.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $6,650.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $297.29
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,297.29

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ARCHER FAMILY MEDICAL GROUP      Unsecured         400.00           NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured      1,252.00       1,252.86        1,252.86           0.00       0.00
BANK OF AMERICA NA               Unsecured            NA         376.79          376.79           0.00       0.00
CAPITAL ONE                      Unsecured      1,558.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Unsecured      6,596.00       6,596.72        6,596.72           0.00       0.00
CHASE CC                         Unsecured      2,459.00            NA              NA            0.00       0.00
Choice Recovery, Inc             Unsecured         253.00           NA              NA            0.00       0.00
Choice Recovery, Inc             Unsecured         279.00           NA              NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      8,669.00     11,299.76        11,299.76           0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority          720.61        721.00          721.00          66.64       0.00
INTERNAL REVENUE SERVICE         Priority       4,600.00       2,986.34        2,986.34      2,286.07        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         924.49          924.49           0.00       0.00
JEFFERY M LEVING                 Unsecured     28,000.00     29,210.37        29,210.37           0.00       0.00
MACNEAL HEALTHCARE SVC           Unsecured          50.00           NA              NA            0.00       0.00
MACNEAL HOSPITAL                 Unsecured         400.00           NA              NA            0.00       0.00
MACNEAL PHYSICIANS GROUP LLC     Unsecured          50.00           NA              NA            0.00       0.00
MB FINANCIAL BANK                Unsecured         500.00           NA              NA            0.00       0.00
PORANIA                          Unsecured            NA         510.00          510.00           0.00       0.00
SPEEDY CASH                      Unsecured      1,921.00            NA              NA            0.00       0.00
SPRINT NEXTEL                    Unsecured         203.00           NA              NA            0.00       0.00
T MOBILE                         Unsecured          34.00           NA              NA            0.00       0.00
VERIZON                          Unsecured         969.00        950.82          950.82           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-09611         Doc 39      Filed 12/10/18 Entered 12/10/18 12:19:37                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $721.00             $66.64              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,986.34          $2,286.07              $0.00
 TOTAL PRIORITY:                                          $3,707.34          $2,352.71              $0.00

 GENERAL UNSECURED PAYMENTS:                             $51,121.81                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,297.29
         Disbursements to Creditors                             $2,352.71

TOTAL DISBURSEMENTS :                                                                        $6,650.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
